DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 9, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “a charger that charges the all-solid-state lithium ion secondary battery; an AC impedance measuring device that measures an AC impedance of the all-solid-state lithium ion secondary battery; and a controller that determines whether or not electrodeposition of metal lithium has occurred in a solid electrolyte layer based on a relationship between an amplitude of a response signal in a discharge direction and an amplitude of a response signal in a charge direction of an AC impedance measured by the AC impedance measuring device when the charger charges the all-solid-state lithium ion secondary battery.”
Claims 2-8 depend from claim 1 and are allowed for the same reasons. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0027784 to Nose discloses a battery system for a vehicle comprises an all solid-state battery and performs voltage detection and current detection to control the battery. However, Nose fails to disclose charging the battery based on an AC impedance measurement and comparison of the amplitude to determine whether or not electrodeposition of lithium has occurred as claimed in the instant application. 
US 2012/0286793 to Kawaoka et al. discloses a battery testing method wherein the battery electrolyte is monitored and tested in order to control charging, however, fails to disclose determining whether electrodeposition of a solid-state lithium battery is performed by measuring a relation of an AC impedance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859